Exhibit 10.2

 

 

TRANSITION SERVICES AGREEMENT

 

TRANSITION SERVICES AGREEMENT (the “Agreement”), by and between MGT CAPITAL
INVESTMENTS, INC. (the “Purchaser”) and DIGITAL ANGEL CORPORATION (the “Seller”)
dated as of May 3, 2013 (the “Closing Date”).




RECITALS




WHEREAS, the Purchaser agreed to purchase, and the Seller agreed to sell,
certain assets of the Seller pursuant to the terms and conditions of that
certain Asset Purchase Agreement dated as of April 10, 2013, by and between the
Purchaser and the Seller (the “Asset Purchase Agreement”) (capitalized terms
used and not defined herein shall have the meanings ascribed thereto in the
Asset Purchase Agreement);




WHEREAS, although Purchaser is required to assume, and Seller is obligated to
transfer, all of Seller’s rights and obligations pursuant to the Office Sublease
described in Section 3.1(d) of the Asset Purchase Agreement (the “Office
Sublease”), to date the Purchaser and the Seller have been unable to obtain the
landlord’s consent thereto, and Purchaser and Seller desire to (i) close the
Asset Purchase contemplated by the Asset Purchase Agreement, (ii) enter into
this Transition Services Agreement to provide for the Transition Services until
such time as the landlord/sublessor’s consent(s) to the Purchaser’s assumption
of Sellers obligations pursuant to the Office Sublease is obtained (the
“Consent”).




NOW THEREFORE, in consideration of the consideration paid under the Asset
Purchase Agreement, and the mutual covenants, agreements and promises
hereinafter set forth herein and in the Asset Purchase Agreement, and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto, intending to be legally bound, agree as
follows:




1.     Consent. Purchaser and Seller hereby agree that (a) the obligation to
obtain the Consent shall be treated as a post-closing condition and (b)
Purchaser’s obligation to assume Seller’s obligations pursuant to the Office
Sublease shall be defered until such time as the Consent is obtained.




2.     Transition Period. The Seller shall provide the Transition Services from
the date hereof until such time as the Consent is obtained (the “Transition
Services Period”).




3.     Transition Services. During the Transition Services Period, the Seller
shall (a) permit the Purchaser and the Transferred Employees to exclusively
occupy and use Suite 201, 15000 Ventura Blvd, Sherman Oaks, CA (the “Leased
Premises”) to conduct the business of videogame development, and (b) timely make
all payments and perform all actions (including the maintenance of insurance)
required to be made or taken by the tenant pursuant to the Office Sublease or
otherwise with respect to the Leased Premises during the remaining term of the
Office Sublease (the “Transition Services”). The Seller hereby covenants not to
interfere with, and to permit the Purchaser full, complete and quiet enjoyment
of possession of the Leased Premises throughout the Transition Services Period.

 

 
 

--------------------------------------------------------------------------------

 

 




4.     Payment Reimbursement. Purchaser shall, promptly upon receipt of written
evidence of payment in form and substance satisfactory to Purchaser, reimburse
Seller for all expenses properly incurred by Seller pursuant to Section 3(b).




5.     Modifications. No change or modification of this Agreement shall be valid
unless the same is in writing and signed by all the parties hereto. No waiver of
any provision of this Agreement shall be valid unless in writing and signed by
the party against whom it is sought to be enforced. The failure of any party at
any time to insist upon strict performance of any condition, promise, agreement
or understanding set forth herein shall not be construed as a waiver or
relinquishment of the right to insist upon strict performance of the same or
other condition, promise, agreement or understanding at a future time.




6.     Entire Agreement. This Agreement, the Asset Purchase Agreement, and the
other agreements entered into in connection herewith and therewith contains all
of the promises, agreements, conditions, understandings, warranties and
representations between the parties hereto with respect to the subject matter of
this Agreement. This Agreement is, and is intended by the parties to be, an
integration of any and all prior agreements or understandings, oral or written,
with respect to the subject matter of this Agreement.




7.     Counterparts. This Agreement may be executed in two counterparts, each of
which shall be deemed an original and both of which, taken together, shall
constitute one and the same instrument. Any such counterpart may be executed by
facsimile signature with only verbal confirmation, and when so executed and
delivered shall be deemed an original and such counterpart(s) together shall
constitute only one original.




[Remainder of Page Intentionally Blank; Signature Page Follows]




 

 
2

--------------------------------------------------------------------------------

 

 

 




IN WITNESS WHEREOF, each of the parties hereto has executed this Transition
Services Agreement as of the day and year first hereinabove written.




 




DIGITAL ANGEL CORPORATION

 

 

By: /s/ Daniel Penni

    Name: Daniel Penni

    Title: Chairman

 

 

MGT CAPITAL INVESTMENTS, INC.

 

 

By: /s/ Robert B. Ladd

       Name: Robert B. Ladd

       Title: President and CEO

 

 

 

 

 

 

 

 

 

 

 

 

[Signature Page to Transition Services Agreement]